Hubbard, J.
Upon examination of the evidence, we are satisfied that possession was duly taken of the estate by the mortgagees. Whether that possession was actually given on *347the land or not —concerning which the plaintiff has made a question — is not now open to inquiry; because we are of , opinion that the agreement, made and entered on the back of the mortgage deed, and signed by the mortgagor, not being impeached, is conclusive evidence as to the entry on the premises for the purpose of foreclosure.
As to the continuance of possession by the mortgagees, during the three years required by the statute to perfect the foreclosure, we think the testimony is satisfactory to prove such continued possession, and that the mortgagor was the tenant of the mortgagees, and that the rent was to be equal to the accruing interest on the debt during the tenancy.
On the point whether the facts proved in respect to payments, after the lapse of the three years, furnish evidence of an agreement to open the mortgage, we are satisfied they do not. We cannot agree with the opinion expressed in Deming v. Comings, 11 N. Hamp. 474, that a mere receipt ol a part of the money, after the foreclosure, is evidence of a waiver of the foreclosure. It is not, in our judgment, a fact which, in itself, without other evidence, proves the intention of the parties to open the mortgage. It is in evidence that, after the mortgage was admitted by the mortgagor to be foreclosed, he requested the mortgagees to give him one month more in which to pay the amount of the note, and that they assented to it. This executory agreement was not such a proceeding as to affect the previous acts of the parties, but was a limited extension of the time within which, if the mortgagor had paid the debt, he would, by force of such agreement, have been entitled, in equity, to a reconveyance of the estate ; or, the mortgagor being in possession after such payment, the mortgagees might have been enjoined from proceeding against him at law. But on the expiration of the time, if the payment was not made, the right of the mortgagee to hold the estate in fee simple would remain unimpaired. In the present case, the money was not paid, and the mortgagees were under no obligation, legal or equitable, to'reconvey the estate.
*348As to the amount due on the note, the plaintiff has furnished no evidence ; but from the testimony introduced by the defendant, we think the evidence preponderates, that about the principal of the note was unpaid when the mortgagees entered to foreclose; that no interest was paid during the three years when the plaintiff was in possession as tenant under the mortgagees, and that the subsequent payments, after foreclosure, will not much, if any, exceed the amount of interest then due, as an equivalent for the rent. And as to the value of the estate, we think the sum received for it from the defendant was the true value.
In whatever way, then, we consider the case, we think there are no facts proved, that entitle the plaintiff to the relief sought by the bill, and that the defendant is the bond fide purchaser of the estate, for value, and is entitled to hold it free of any claim from the plaintiff.